DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,948,399, hereinafter ”’399”. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are anticipated by the patented claims.
Regarding claim 21, ‘399 claims a determination method for determining the state of optical detection of analytes in a sample in a capillary flow path on a chip in which electrophoresis is conducted (claim 1, col. 15, lines 45-47), comprising:
filling the capillary flow path with an electrophoresis liquid (col. 16, lines 1-2) including a known amount of a specific substance other than the analytes (col. 16, lines 4-6), thereby forming a capillary flow path filled with the electrophoresis liquid (col. 16, lines 2-3);
an introducing process introducing the sample to the capillary flow path filled with the electrophoresis liquid (lines 7-9);
a detection process optically detecting a value of the specific substance in the capillary flow path and detecting a value of the analytes in the capillary flow path (lines 10-14); and
a determination process comparing the value of the specific substance, other than the value of the analytes, with a predetermined value according to the known amount of the specific substance whereby determining the state of optical detection of analytes (lines 15-19).
Regarding claim 22, ‘399 claims wherein the specific substance is an electrically neutral substance (claim 2).
Regarding claim 23, ‘399 claims wherein the specific substance is at least one of 1-(3-sulfopropyl) pyridinium hydroxide inner salt or polyoxyalkylene alkyl ether (claim 3).
Regarding claim 24, ‘399 claims wherein the value of the specific substance is an absorbance or an absorbance change amount derived from the specific substance (claim 4).
Regarding claim 25, ‘399 claims wherein if the absorbance or the absorbance change amount is equal to or larger than an allowable stray light ratio, it is determined that the state of the optical detection is favorable, and wherein if the absorbance or the absorbance change amount is less than the allowable stray light ratio, it is determined that the state of the optical detection is poor (claim 5).
Regarding claim 26, ‘399 claims wherein the analyte is a biologically derived substance (claim 7).
Regarding claim 27, ‘399 claims wherein the value of the specific substance is detected to be less than the predetermined value, a correction of the value of the analytes is performed (claim 8).
Regarding claim 28, ‘399 claims wherein if the state of the optical detection is detected to be poor, the value of the analytes is corrected according to the absorbance or the absorbance change amount (claim 6).
Allowable Subject Matter
Claims 21-28 would be allowable if rewritten or amended to overcome the double patenting rejection set forth in this Office action or upon the filing of a Terminal Disclaimer.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 21, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a determination method for determining the state of optical detection of analytes in a sample in a capillary flow path on a chip in which electrophoresis is conducted, the method comprising, among other essential elements, a detection process optically detecting a value of the specific substance in the capillary flow path and detecting a value of the analytes in the capillary flow path; and a determination process comparing the value of the specific substance, rather than the value of the analytes, with a predetermined value according to the known amount of the specific substance whereby determining the state of optical detection of analytes, in combination with the rest of the limitations of the above claim. Claims 22-28 are dependent from claim 1 and therefore are also included in the allowed subject matter.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Onuma US 2015/0233865 teaches an analysis method, including the claimed adding process, the claimed introducing process, and part of the claimed detection process, but fails to teach detecting a value of analytes in the capillary flow path, and the determination process.
Utsunomiya (US 2010/0089771) teaches the claimed determination process but fails to teach detecting a value of analytes in the capillary flow path.  Utsunomiya merely suggests that the peak height and/or peak area in time-series data are compared with the threshold value to extract peaks that are larger than the threshold value. Utsunomiya, however, is silent regarding the detection process that optically detecting both of the value of the specific substance and the value of the analytes in the capillary flow path and the determination process that compares the value of the specific substance, rather than the value of the analytes, with the predetermined value to determine the state of optical detection of analytes as set forth in the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC J BOLOGNA whose telephone number is (571)272-9282. The examiner can normally be reached Monday - Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC J BOLOGNA/Primary Examiner, Art Unit 2877